DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Applicant’s amendment filed 19 January 2021 overcome the previous rejection of all pending claims under 35 U.S.C. 112.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: he prior art of record does not disclose or make obvious rewriting an original query plan to generate an enhanced query plan wherein, in the enhanced query plan, the first predicate condition is associated with the first scan operation, and the second operation receives only those one or more scanned fact records that satisfy the predicate condition, the process including identifying a first dimension context predicate condition to be associated with the first fact scan operation, wherein the first dimension context predicate condition corresponds to the first fact scan operation in an enhanced query plan that is configured to scan facts in one or more records of the source of fact records. These distinct features are reflected in all independent claims 1, 19, 20.
The dependent claims being further limiting and definite are also allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (US 20130117255) teach accessing dimensional data model when processing a query. In one embodiment, the query is processed by performing a two-stage zigzag join operation including a 
Aggarwal (US 20090281985) teaches techniques for transforming records prior to loading the records into a data warehouse in an efficient manner. A database operation such as an outer join operation is used to transform records stored in a fact staging table to add foreign keys to the records corresponding to the dimension tables that are associated with a fact table in a data warehouse to which the records are to be loaded. Only those suitable dimension tables are outer joined to the fact staging table to add the foreign keys for the outer joined dimension tables to the fact staging table records.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        27 February 2021